Title: On Amplification, 17 June 1736
From: Franklin, Benjamin
To: 


Amplification, or the Art of saying Little in Much, seems to be principally studied by the Gentlemen Retainers to the Law. ’Tis highly useful when they are to speak at the Bar; for by its Help, they talk a great while, and appear to say a great deal, when they have really very little to say. But ’tis principally us’d in Deeds and every thing they write. You must abridge their Performances to understand them; and when you find how little there is in a Writing of vast Bulk, you will be as much surpriz’d as a Stranger at the Opening of a Pumpkin.
It is said, that in the Reign of William the Conqueror, the Conveyance of a large Estate, might be made in about half a dozen short Lines; which was nevertheless in every Respect sufficiently authentick. For several Hundred Years past, Conveyances and Writings in the Law have been continually encreasing in Bulk, and when they will come to their full Growth, no Man knows: For the Rule, That every thing past and present ought to be express’d, and every thing future provided for, (tho’ one would think a large Writing might be made by it) does not serve to confine us at present; since all those things are not only to be express’d, but may (by the Modern Licence) be express’d by all the different Words we can think of. Probably the Invention of Printing, which took from the Scribes great Part of their former Employment, put them on the Contrivance of making up by a Multitude of Words, what they wanted in real Business; hence the plain and strong Expression, shall be his own, is now swoln into, shall and may at all Times hereafter forever, and so from time to time, freely, quietly and peaceably, have, hold and enjoy, &c. The Lawyer, in one of Steele’s Comedies, instructs his Pupil, that Tautology is the first, second, and third Parts of his Profession, that is to say, the whole of it: And adds, That he hopes to see the Time, when it will require as much Parchment to convey a Piece of Land as will cover it. That time perhaps is not far off: For I am told, that the Deeds belonging to the Title of some small Lotts, (which have gone thro’ several Hands) are nearly sufficient for the Purpose.
But of all the Writings I have ever seen, for the Multiplicity, Variety, Particularity, and prodigious Flow of Expression, none come up to the Petition of Dermond O’Folivey, an Attorney of the Kingdom of Ireland: As the Petition is curious in itself, and may serve as a Precedent for young Clerks, when they would acquire a proper Stile in their Performances, I shall give it to the Publick entire, as follows.
“To the Right Honourable Sir William Aston, Knight, and Lord Judge of Assize of the Munster Circuit.
“The humble Petition of Dermond O Folivey a well and most accomplished Gentleman.
“Most humbly, and most submissively, and most obediently, and most dutifully, by shewing, and expressing, and declaring to your Lordship, that whereby, and whereas, and wherein, the most major, and most greater, and most bigger, and the most stronger Part of the most best, and the most ablest, and the most mightiest Sort of the People of the Barony of Torrough and County of Kerry, finding, and knowing, and certifying themselves, both hereafter, and the Time past, and now, and then, and at the present time, to be very much oppressed, and distressed, and overcharged in all Taxes, and Quit-rents, and other Levies, and accidental Applotments, and Collections, and Gatherings-together in the Barony of Torrough and County of Kerry aforesaid, And for the future Prevention of all, and every such, henceforth, hereafter, heretofore, and for the time to come, and now, and then, and at this time, and forever, the aforesaid most major, and most bigger, and most better, and most stronger Part of the most best, and most ablest, and most mightiest Sort of the People of Torrough and County of Kerry aforesaid, Hath appointed, nominated, constituted, ordained, declared, elected, and made me Mr. Dermond O Folivey to solicite, and make mention to your Lordship, looking upon me now, and then, and there, and here, the said Mr. Dermond O Folivey, to be the fittest, and the most mightiest, and the most ablest, and the most best, and the most accomplished, and the most eloquentest Spokesman within the said Barony and County, their granded, and well beloved, and well bestowed, and better merited Agent and Sollicitor, to represent Oppression, and Suppression, and Extortion, for all such, and for all much, and whereof, and whereby, and whereupon, your Petitioner fairly, and finely, and honestly, and ingeniously, and deservedly appointed, nominated, constituted, and ordained, and elected, and approved, and made choice of me the said Mr. Dermond O Folivey as an Agent and Sollicitor, to undergo, and overgo, and under-run, and over-run, and manage this much, big, and mighty Service.
“These are therefore to will, and to shall be, now, and then, and there, and at this time, and at the time past, and heretofore, and formerly, and at the present, and forever, the humble, and special, and important, and mighty, and irrefatigable Request of me, your Petitioner and Sollicitor-General aforesaid; That your Lordship will be pleased, and satisfied, and resolved, to grant, and give, and deliver, and bestow, upon me Mr. Dermond O Folivey, your before recited, and nominated Petitioner and Sollicitor-General aforesaid, an Order and Judgment, and Warrant, and Authority of Preference to my Lord Kerry, and Mr. Henry Punceby, Esq; and Justice of the Peace and Quorum, or to any four or five or more or less, or either or neither of them, now, and then, and there, and here, and any where, and every where, and somewhere, and nowhere, to call and bring, and fetch, and carry, before him, or them, or either of them, or neither, or both, such Party or Parties as they shall imagine, and conceive, and consider, and suppose, and assent, and esteem, and think fit, and meet, and necessary, and decent, and convenient, all, and every, and either, or neither of them, to call, to examine, and call to a strict Account; and that Part, and most Part, Extortion; and then, and there, when, and where, and whether, to establish, and elect, and direct, and impower, and authorize all such, and all much, Bailiffs, and under Receivers, and Collectors and Gatherers-together of Money, as your Petitioner did, or do, or have, or had, or shall, or will, or may, or might, or should, or could, or ought to chuse, or pitch upon with, and punctually to desire my self Mr. Dermond O Folivey that they, them, and these, and every, and either, and neither of them, that shall, and did, and have, and do, and will him in Peace, and Unity, and Amity, and Concord, and Tranquility, henceforth, and for the time to come, and hereafter, and for the time past, and not past, and the time present, and now, and for everlasting; and especially not to molest, or trouble, or hinder, or disturb, or hurt, or meddle with the Petitioner, my self, Mr. Dermond O Folivey, in his Possession of 72 Acres of Land in Gertogolinmore in the Barony of Torrough and County of Kerry.

  

“Given, and granted, and dated, and signed, and sealed by my own Hand and with my own Hand, and so my own Hand, and under my own Hand and Seal this  Day of Anno Dom.
}
Mr. Dermond O Folivey.”


